Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462474. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  Note the overlap in the instant claims 1, 2, and 13 and copending claim 1 and that both give polyurethane-based binder dispersions.  Note that the instant claim 3 is copending claim 2.  Note that the instant claim 5 is copending claim 3.  The polyisocyanates of the instant claim 4 are in copending claim 1.  Note that the instant claim 6 is copending claim 4.  Note that .  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 1, 2, 4, 10, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10, 12, and 20 of copending Application No. 16/081869.
Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  The polyurethane of copending claim 6 is the instantly claimed polyurethane.  In the aqueous ink, it gives the polyurethane-based binder dispersion of the instant claims.
  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  The polyurethane of copending claim 2 is the instantly claimed polyurethane.  In the aqueous ink, it gives the polyurethane-based binder dispersion of the instant claims.  Copending claim 11 gives the limitations of the instant claims 3-5, 7, and 9-11.  Copending claim 7 gives the limitations of the instant claim 6.  Copending claim 8 gives the limitations of the instant claim 8.  Copending claim 9 gives the limitations of the instant claim 10.  Copending claim 10 gives the limitations of the instant claim 12.  Copending claim 1 gives the limitations of the instant claim 13, noting that the polyurethane, particularly the lower molecular weight fraction thereof is surfactant because it has hydrophilic and hydrophobic groups.   Copending claims 1, 13, and 14 give the limitations of the instant claim 14, noting that the polyurethane, particularly the lower molecular weight fraction thereof is surfactant because it has hydrophilic and hydrophobic groups.  Mixing the polyurethane of the copending claims with the water of the copending claims gives the method of the instant claim 15. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/462459. although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending claims and vice versa.  Note the overlap in the instant claims 1, 2, and 13 and copending claim 1 and that both give polyurethane-based binder dispersions.  The polyurethane of the copending claims, particularly the lower molecular weight fraction thereof, is surfactant because it has both hydrophilic and hydrophobic groups.  Note that copending claim 11 contains limitations within the scope of the instant claims 3, 5, 7, 9, and 11.  Note that the instant claim 4 is copending claim 6.  Note that the instant claim 6 is copending claim 7.  Note that the instant claim 8 is copending claim 8.  Note that the instant claim 10 is copending claim 9.  Note that the instant claim 12 is copending claim 10.  Note that the instant claims 1, 13, and 14 are copending claim 14.  The polyurethane of the copending claims, particularly the lower molecular weight fraction thereof, is surfactant because it has both hydrophilic and hydrophobic groups.  Combining the polyurethane of the copending claims with the water of the copending claims give the method of the instant claim 15.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.      Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10005876 Chen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant claims and the patented claims overlap to the extent that one practicing the instant claims would .

8.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.       Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/122569 Chen et al.
Chen discloses an aqueous dispersion of a polyurethane-based binder.  The polyurethane is made from polyisocyanate, a polyol having a main chain with two OH groups at one end and no OH groups at the other end, a polyol with an OH group at both ends to give a total of two OH 
Chen discloses making inkjet inks from their polyurethane dispersions by adding colorant, surfactant and co-solvent at Chen, paragraph [0009], which falls within the scope of the instant claims 13 and 14.  Mixing the above discussed polyurethane of Chen with water gives the instant claim 15.

11.      Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0266776 Matsuoka et al. in view of WO 2016/018306 Parazak et al. and US Pat. No 5703158 Duan et al., and US Pat. Application Publication No. 2005/0206703 Guo et al.

Matsuoka discloses an inkjet ink containing water, polyurethane, emulsifiers, i.e. surfactant, and cosolvents.  See Matsuoka, the abstract and paragraphs [0011], [0012], [0014], [0018]-[020], noting the dispersion stability given by the vinyl polymer, [0021], noting the ejection stability, [0090]-[0093], which falls within the scope of the instantly claimed surfactants, and [0098], which specifies the instantly claimed cosolvents.  This disclosure of Matsuoka coupled with Matsuoka’s polyurethane encompasses the instant claim 13.  Mixing these components of Matsuoka and optionally printing with Matsuoka’s inks encompasses the instant claim 14.

Matsuoka, paragraph [0021] discloses amounts falling within the scope of the instant claim 5.  

The polyurethane is made from vinyl polymer having two OH groups at one end and none at the other end, a polyol having two OH groups with one being at each end, polyisocyanate, and an anionic group containing polyol particularly preferably.  See the above discussed sections of Matsuoka and paragraph [0024] thereof.  These anionic groups may be carboxylate or sulfonate groups.  See Matsuoka, paragraphs [0025], [0038], and [0068].  The amounts of anionic polyols of Matsuoka, paragraphs [0026], [0068], and 0075] encompass the instant claim 9.  Matsuoka, paragraphs [0028]-[0031] and [0060]-[0061] encompasses the instant claims 7 and 8.  Matsuoka, paragraphs [0033], [0034], and [0039]-[0045] fall within the scope of the instant claim 6.  The diisocyanates of Matsuoka, paragraph [0076] include those of the instant claim 4.  The ratio of NCO/OH of Matsuoka, paragraph [0078] coupled with the 
Mixing the above discussed polyurethanes of Matsuoka with water gives the method of the instant claim 15.
The water and polyurethane of Matsuoka makes the instantly claimed polyurethane-based binder dispersion.  Note that the polyurethane is described as being dispersed in the aqueous medium in Matsuoka, the abstract and paragraph [0023].

Matsuoka does not disclose the instantly claimed combination of the instantly claimed components (D) and (E).
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed combination of dimethylolpropionic acid of Matsuoka with the instantly claimed component (E) in the polyurethanes of Matsuoka because Matsuoka discloses their polyurethanes as containing carboxylate or sulfonate groups to aid in their dispersion, Parazak exemplifies the combination of dimethylol propionic acid and Taurine in aqueous polyurethane containing inks at page 16, Table 1, PUD-22 and PUD-24, the properties imparted to these exemplified polyurethane dispersions of Parazak would have been expected in the inks of Matsuoka, Duan, column 5, lines 51-67 shows the combination of sulfonate and carboxylate groups for stabilizing polyurethane aqueous dispersions, Duan, column 10, lines 57-62 shows sulfonate groups to be made from stronger acid which gives higher solubility in water compared to carboxylic acid salts, Duan, column 11, lines 1-3 shows sulfonate 

Matsuoka does not disclose the amounts of the instant claims sufficiently to anticipate them and does not disclose the amount of the instant claim 11.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed combination of reactants in making the polyurethanes of Matsuoka in the instantly claimed amounts because Matsuoka encompasses the instantly claimed amounts as discussed above, the instantly claimed amounts of the instantly claimed components (A), (B), (C), (D), and (F) would have been expected to give polyurethanes having the properties of the polyurethanes dispersions of Matsuoka because these amounts are encompassed by Matsuoka, and amounts of the instantly claimed ingredient (E) would have been 

12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.